Citation Nr: 1404102	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-12 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from September 18, 2006 to June 23, 2009, and as 70 percent disabling from June 24, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to February 1971, including combat service in the Republic of Vietnam.  His military decorations include the Combat Infantryman Badge, the Parachute Badge, the Bronze Star Medal, the Army Commendation Medal, and the Air Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a 50 percent evaluation for PTSD, effective September 18, 2006 (i.e., the date of receipt of his original claim for VA compensation for this psychiatric disorder).  During the pendency of this appeal, an August 2009 rating decision assigned an increased rating of 70 percent for PTSD, effective June 24, 2009.  As this increased rating award does not confer the maximum benefit provided in the applicable rating schedule, the case remains in controversy and in appellate status.  AB, Appellant, v. Brown, 6 Vet. App 35 (1993).  Furthermore, consideration must therefore be given regarding whether the case warrants the assignment of separate "staged" ratings for his service-connected PTSD for separate periods of time, from September 18, 2006, to the present, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  [Based on this rating increase, the August 2009 rating decision also awarded a total rating for individual unemployability (TDIU), effective June 24, 2009.]  

In November 2013, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's consideration. 


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD has been manifested by memory flashback episodes which occur at least three times per week and nearly daily intrusive thoughts relating to his combat-related experiences from service, with disturbed sleep, depression, severe emotional lability, and substantial impairment of anger control.  His PTSD produces significant impairment of mood and impulse control, an inability to establish and maintain effective relationships at the workplace or outside of his immediate family, and such significant difficulty adapting to stressful circumstances in a work setting as to more closely approximate the criteria for total occupational impairment.


CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for an initial 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist.

The Veteran's increased rating claim is being granted in full.  The Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to the claim is rendered moot by this fully favorable decision.  

Increased ratings for psychiatric disabilities - generally.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In the current appeal, the Veteran has been clinically diagnosed with PTSD that was linked to stressors that occurred in service while serving in the Republic of Vietnam, consistent with his participation in combat during active duty, which his service department recognized by bestowing upon him the Combat Action Ribbon.  By rating decision dated in March 2007, he was granted service connection for PTSD, effective September 18, 2006.  This disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2013).  The Veteran's service-connected psychiatric disorder is currently evaluated as 50 percent disabling prior to June 24, 2009, and 70 percent disabling from June 24, 2009.  Although the Veteran's psychiatric treatment records reflect that Axis I psychiatric diagnoses other than PTSD are sometimes presented, the Court in Mittleider v. West, 11 Vet. App. 181 (1998), has essentially held that such additional Axis I diagnoses be attributed to the service-connected psychiatric disability as the primary underlying condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996). 

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2012).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2012).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Factual background and analysis.

Clinical records associated with the Veteran's claims file show that in his post-service occupational history he was a production supervisor in the manufacturing industry.  SSA records indicate that the Veteran was last employed in a paying job in 2004.  The clinical evidence pertinent to the period from September 18, 2006 to the present includes VA and Vet Center psychiatric counseling, treatment, and examination reports that show that the Veteran's service-connected PTSD is his primary disabling syndrome, which produces Global Assessment of Functioning (GAF) scores ranging as low as 40, indicating major and significant impairment in occupational capacity, judgment, thinking, and mood.  See American Psychiatric Association's Diagnostic and Statistical Manual, 4th edition (DSM-IV).   

VA psychiatric examinations performed in December 2006, June 2009, and February 2012, and the Veteran's hearing testimony before the Board in November 2013, show that throughout this period the Veteran's PTSD is manifested by memory flashback episodes which occur at least three times per week and nearly daily intrusive thoughts relating to stressful, combat-related experiences from service, with chronic disturbed sleep, depression, severe emotional lability, and severe impairment of anger control.  The clinical reports also indicate that the Veteran had difficulty holding jobs in his chosen vocation and that his functional impairment was a result of his inability to work effectively with other people due to his significantly diminished skills at coping with occupational stress and controlling his attitude and temper, which produced unpredictable moods punctuated by angry outbursts and a tendency towards social isolation with all except his immediate family members (i.e., his spouse, adult children, and grandchildren).  

Although the VA clinicians who conducted the December 2006, June 2009, and February 2012 psychiatric examinations each indicated in their reports that the Veteran had substantial, but not total, social and occupational impairment due to PTSD, the Board notes that lay statements from the Veteran's witnesses indicate that he was already experiencing serious problems maintaining employment in his professional field well prior to September 2006.  In particular, a June 2009 statement from the Veteran's former supervisor, Mr. D.E.B., at Compliance Solutions, Inc., shows that the Veteran was terminated from his employment at this company because of mood disturbance, an inability to effectively interact with co-workers and customers due to appearance and attitude problems, and an obvious difficulty in effectively adapting to work-related stress.  The supervisor stated that he had no knowledge that the Veteran had a psychiatric disability at the time of his employment at Compliance Solutions, Inc.  Another statement, dated in June 2009 from the Veteran's former co-worker, Mr. J.A., at Griswold Rubber, shows that the Veteran was employed at this manufacturing company from 1999 - 2002 before being laid off because of attitude problems linked to persistent moodiness, mood-control issues, and depression.  Lastly, a June 2009 letter was received from Mr. F.G., who reported that he knew the Veteran personally.  Mr. F.G. indicated that the Veteran had an observable problem coping with life stress, which adversely affected his mood and made it very difficult for others to interact with him.  

The Board notes that disability determination letters dated in 2009 from the Social Security Administration (SSA) indicate that the Veteran was deemed to have been disabled due to his psychiatric disability for purposes of SSA benefits as of January 2007.  While the determinations of the SSA are not controlling on VA, they are nevertheless evidence of the severity of impairment of the Veteran's occupational capacity.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Certainly, the SSA's conclusion that the Veteran is no longer able to work due to his psychiatric impairment is highly probative evidence regarding the severity of his PTSD as early as January 2007.  Accordingly, the Board assigns great evidentiary weight to the SSA's decision. 

The Board has considered the evidence discussed above.  It is apparent that the Veteran has not been able to work due to his PTSD at least as early as January 2007, and it is highly likely that he was unable to work because of this psychiatric disability as early as 2004, when he last held a paying job.  The credible statements of the Veteran and his lay witnesses indicate that his inability to effectively work with others at his various places of employment since 2004 was due to substantial and significant impairment of his ability to govern his mood and handle occupational stress, which ultimately led to his termination from at least two places of employment.  The clinical records indicate that he was let go from several other employers during this period for the same reasons.  The aforementioned witnesses are deemed by the Board to be competent to report the externally manifest and observable behavior of the Veteran, and their observations have been corroborated and attributed to the Veteran's service-connected PTSD by the clinicians who examined him.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
It is therefore evident that as of September 18, 2006, the Veteran's PTSD produces such a significant degree of impairment of his mood and impulse control, with an inability to establish and maintain effective relationships outside of his immediate family, and such significant difficulty in adapting to stressful circumstances in a workplace setting as to more closely approximate the criteria for total occupational impairment due to gross impairment in communication and grossly inappropriate behavior, which produced a demonstrated inability to maintain employment in his vocational field as a manufacturing production supervisor.  38 C.F.R. § 4.7 (2013).  Thusly, resolving any doubt in the claimant's favor, the Board will allow the Veteran's appeal for a higher initial evaluation for PTSD and assign a 100 percent schedular evaluation under Diagnostic Code 9411, effective September 18, 2006.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As this is the maximum benefit allowed by the applicable rating schedule, no further discussion of the issue of entitlement to a rating increase in excess of 70 percent for PTSD from June 24, 2009 is warranted.


ORDER

An initial 100 percent evaluation for PTSD, effective September 18, 2006, is granted, subject to governing criteria applicable to the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


